                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ERIC J. HARRIS, SR., individually, and on
behalf of all others similarly situated, and
CAPRECE BYRD, BRYANT WATTS,
RENAE WHITE, LAURA HERL, DR.
                                                       Case No. 17-cv-12626
FRANK McWHORTER, ERIC J. HARRIS,
                                                       Hon. Matthew F. Leitman
SR. and CONNIE BATES, individually on
their own behalf,

             Plaintiffs,

v.

             VISALUS, INC., a corporation, et
             al.



     ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT

       Plaintiff Eric J. Harris, Sr., acting individually and on behalf of the Settlement

Class (“Named Plaintiff), filed an Unopposed Motion for Preliminary Approval of

Proposed Settlement (the “Motion”). The Motion seeks preliminary approval of

Named Plaintiff’s agreement (the “Agreement”), for himself and on behalf of the

Class, with ViSalus, Inc. (“ViSalus”), Nick Sarnicola, Ashley Sarnicola, Blake

Mallen, Ryan Blair, Todd Goergen, Gary J. Reynolds, Vincent Owens, Kevin

Merriweather, and Michael Craig (collectively “Defendants”) to settle all individual

and class claims that have, or could have, been made, in Plaintiffs’ Third Amended

Complaint. This Court, having reviewed the Motion and the exhibits, including the

                                         Page 1
written settlement agreement (the “Agreement”), finds itself apprised of the issues

and grants the Motion. Accordingly,

      IT IS HEREBY ORDERED:

                    Preliminary Approval of the Agreement

      1.     This Court preliminarily approves the Agreement, between Plaintiffs

and Defendants, subject to further consideration thereof at the Final Approval

Hearing. The capitalized terms used in this Order have the same meaning as in the

Agreement unless otherwise stated in this Order.

      2.     The Preliminary Approval Date is the day this Court enters this Order

and sets the timing of the events leading to this Court’s Final Approval Hearing.

Each event shall be calculated under FED. R. CIV. P. 6.

      3.     After extensive litigation and arm’s-length negotiations by experienced

counsel for the Parties, the Parties executed the Agreement.          The Parties’

negotiations included extensive mediation proceedings, with the benefit of an

experienced, neutral mediator,

      4.     Under the Agreement, each Cash Payment Eligible Settlement Class

Member may elect between two alternative forms of relief: first, a Cash Option that

terminates the Class Member’s Independent Promoter (“IP”) status with ViSalus and

forfeits all that Class Member’s rights to receive or own Units under the Founders

Equity Incentive Plan (“FEIP”); and second, a Benefits Option which allows the


                                       Page 2
Class Member to retain all rights to receive or own Units under the FEIP, and

provides enhanced compensation, free services, and other benefits. Class Members

who submit no Valid Election Form receive the Benefits Option.

      5.     Under the Agreement, each Cash Payment Eligible Settlement Class

Member who elects the Cash Option receives a cash payment of, for Class Members

who the first time reached the rank of National Director (ND), Executive Director

(ED) or Presidential Director (PD) during the time period that the FEIP was offered

(January 1, 2015 to March 1, 2017), $1,500.00, and for Class Members who for the

first time reached the rank of Ambassador or higher, $4,000.00, with payment to

Class Members in both categories subject to possible reduction depending on the

number of Class Members choosing this option.

      6.     Under the Agreement, each Class Member who is not a Cash Payment

Eligible Settlement Class Member or who does not submit a Valid Election Form

shall be deemed to have elected the Benefits Option and receive all corresponding

benefits, which includes these benefits (besides any other benefits to which he or she

may be entitled as an IP):

             a.    25% Commission Rate on all sales (both first time sales and

      subsequent sales) made to customers who purchase product from ViSalus for

      the first time after the Effective Date (i.e., new customers) for one (1) year

      from the Effective Date;


                                        Page 3
              b.    Free re-enrollment as an IP on the Basic enrollment track (no

      purchase necessary) for one (1) year from the Effective Date;

              c.    Free event registration for one (1) event, if any are held within

      one (1) year from the Effective Date, and if none are held within one (1) year,

      then free event registration for the next held event, if held within eighteen (18)

      months from the Effective Date;

              d.    Free Vi-Net Pro Subscription for:

                    (i)    one (1) year from the Effective Date for all Settlement

                    Class Members who choose the free re-enrollment listed in

                    Section 6(b) above and who previously paid for Vi-Net Pro; or

                    (ii)   six (6) months from the Effective Date for all Settlement

                    Class Members who choose the free re-enrollment listed in

                    Section 6(b) above and did not previously pay for Vi-Net Pro.

      7.      The Agreement also requires ViSalus to pay, or cause to be paid, to

Individual Plaintiffs Caprece Byrd, Byrant Watts, Renae White, Laura Herl, Dr.

Frank McWhorter and Connie Bates, through their counsel, the total sum of

($450,000).

      8.      This Court finds that the terms embodied in the Agreement appear,

upon preliminary review, fair, reasonable and adequate and warranting preliminary



                                        Page 4
approval and sending notice of the Settlement to the Class Members to consider its

terms before the Final Approval Hearing under FED. R. CIV. P. 23(e).

                                The Settlement Class
      9.     This Court finds that the proposed Settlement Class likewise meets the

requirements of FED. R. CIV. P. 23(b)(3), 23(c)(1), and 23(c)(1)(B), and

conditionally certifies the following Settlement Class, as of the date of this Order, to

consider the Settlement:

        All U.S. Independent Promotors of ViSalus, Inc. who qualified for
        units in the Founders’ Equity Incentive Plan between January 1, 2015
        through March 1, 2017.

      10.    Excluded from the Settlement Class, even if they meet the criteria

above, are (i) (i) Defendants, and any IPs owned, controlled or otherwise affiliated

with any Defendant other than merely by the IP’s status as an IP; (ii) IPs who are

named defendants, or who are owned, controlled, or otherwise affiliated with named

defendants in Kerrigan et al. v. ViSalus, Inc., et al., Case No. 2:14-cv-12693; (iii)

the presiding judge(s) and his or her (or their) immediate family; (iv) any individual

who elects to be excluded from the Settlement Class; and (v) any person who has

previously released claims against Defendants or whose claims have been fully and

finally adjudicated by a court with jurisdiction over the claims.




                                         Page 5
      11.    This Court preliminarily finds that Eric J. Harris, Sr. has, and will fairly

and adequately represent and protect the interests of the absent Class Members under

FED. R. CIV. P. 23(a)(4).

      12.    These attorneys and their respective firms have zealously litigated this

case and the Court appoints these attorneys and their respective firms to serve as

Class Counsel and represent the Settlement Class for the Settlement:

                            Andrew Kochanowski
                            Lance C. Young
                            Sommers Schwartz, P.C.
                            One Towne Square, Suite 1700
                            Southfield, MI 48076
                            Matthew Prebeg
                            Prebeg, Faucett & Abbott PLLC
                            8441 Gulf Freeway, Suite 307
                            Houston, TX 77017

                            Edward Wallace
                            Mark Miller
                            Wexler Wallace LLP
                            55 W. Monroe St. Suite 3300
                            Chicago, IL 60603

      13.    This Court preliminarily finds that Class Counsel and their respective

firms have and will fairly and adequately represent and protect the interests of the

absent members of the Settlement Class under FED. R. CIV. P. 23(a)(4) and (g).

      14.    If the Agreement is terminated or is not consummated, Defendants shall

be deemed to have reserved all rights they now possess to oppose class certification.




                                         Page 6
         15.   This Court preliminarily approves the Settlement as described in the

Agreement and preliminarily finds that the Settlement benefits are fair, adequate,

and reasonable under the circumstances, considering the risks and costs of litigation

for each party.

                       Approval of Notice Plan and Schedule

         16.   This Court has reviewed and approves the Notice Plan set forth by the

Parties, which is detailed in their written Agreement, attached as Exhibit 1 to their

Motion, and incorporated in this Order. This Court finds that the Notice, Exhibit 1-

A, and Detailed Notice, Exhibit 1-C, both attached to the Motion, clearly and

concisely states, in easily understood language, all the elements in FED. R. CIV. P.

23(c).     In keeping with the Notice Plan that this Court herein approves, the

Settlement Administrator shall comply with the Notice Plan set forth in Exhibit 1,

including but not limited to the terms of Exhibit 1 (II)(C). Specifically, based on

contact information in ViSalus’ records, the Settlement Administrator shall email

Exhibit 1-A to the Class Members. For those emails returned as undelivered, under

the Notice Plan, the Settlement Administration shall mail Exhibit 1-A to the Class

Member’s address in ViSalus’ records.

         17.   This Court finds that the Notice Plan affords the best practicable notice

under the circumstances and, when completed, shall constitute fair, reasonable, and

adequate notice of the Settlement to all persons and entities affected by or entitled


                                          Page 7
to participate in the Settlement, in compliance with FED. R. CIV. P. 23(c)(2) and due

process.

      18.    This Court appoints Epiq Class Action & Claims Solutions, Inc.

(“Epic”) as the Settlement Administrator. This Court finds that Epic has the

experience and resources to act as the Settlement Administrator.

      19.    This Court authorizes the Settlement Administrator to provide notice of

the Settlement to the Settlement Class and administer the claims of the Class

Members as provided in the Agreement.

      20.    This Court further orders the Settlement Administrator to implement

the notice events identified in the Notice Plan, using the forms attached as Exhibit

1-A & C to this Order under this schedule:

 EVENT                                      DATE

 Settlement Notice emails sent to Class No later than 30 days after the
 Members                                Preliminary Approval Date


                             Objections to the Settlement

      21.    Any Class Member who objects to the Agreement shall file a written

objection with this Court, with a copy served on Class Counsel and ViSalus’ counsel,

pursuant to this schedule:




                                        Page 8
 EVENT                                       DATE

 Deadline to File and Serve Objections No later than 75 days after the
 and Deadline of Notice to Appear at the Preliminary Approval Date
 Final Fairness Hearing


      22.    This Court will not consider a Class Member’s objection to the Settlement

unless that Class Member files a written objection. This Court will not hear from any

Class Member at the Final Approval Hearing unless that Class Member’s written

objection states he or she wishes to appear before this Court. All written objections

must: (a) be marked as “Written Objections to Settlement Agreement” in Harris et

al. v. ViSalus et al., Civil Action No. 17-cv-12626; (b) state the objector’s full name,

address, and telephone number; (c) set forth a brief statement regarding the

objections; (d) state the reasons for the objections; (e) include copies of any papers

that support the objections; (f) include the objector’s signature and verification under

oath that the objector believes he or she is a Class Member; and (g) if the objector

wants to be heard at the Final Approval Hearing, state that the objector intends to

appear at the Final Approval Hearing. If an attorney makes the objection, the written

objection must also provide the attorney’s name, address, email address, and

telephone number. Counsel for the Parties may file any responses to the objections

submitted (if any) at least five (5) days before the date of the Final Fairness Hearing.




                                         Page 9
                    Requests to be Excluded from the Settlement

      23.    Any Class Member who wishes to be excluded from the Settlement

Class shall mail written notice of exclusion to the Settlement Administrator, pursuant

to this schedule:


 EVENT                                     DATE

 Deadline to Postmark or Send No later than 75 days after Preliminary
 Electronically the Notice of Exclusion Approval Date


      24.    Any Class Member’s notice of exclusion shall include all of the

following: (a) full name, (b) phone number, (c) current address, (d) a statement that

the person wishes to be excluded from the Settlement, and (e) the signature of the

person who wishes to be excluded.

      25.    Any Class Member who submits a timely notice of exclusion that

complies with the requirements in this Order shall not be bound by the Settlement,

the Agreement, or the Final Order and Judgment. At least weekly after receiving an

exclusion, the Settlement Administrator shall provide copies of each notice of

exclusion to Class Counsel and ViSalus’ counsel.

      26.    Any Class Member who does not properly and timely mail a notice of

exclusion as set forth herein shall be included in the Settlement Class and shall be

bound by the Settlement, the Agreement and the Final Order and Judgment.



                                       Page 10
      27.    Any Class Member who submits a notice of exclusion that complies

with the requirements of this Order and objects to the Settlement shall be deemed to

have excluded himself or herself from the Settlement Class. The Court will not

consider an objection to the Settlement from a person that has excluded himself or

herself from the Settlement Class.

            Administration of Communications from Class Members

      28.    To effectuate the Settlement and the Notice Plan, the Settlement

Administrator shall be responsible for receiving all notices of exclusion and Election

Forms. The Settlement Administrator shall preserve (on paper or transferred into

electronic format) all documents received from Class Members in response to the

notices for three (3) years, or under a further order of this Court.

      29.    Each Class Member may submit a Valid Election Form by email or mail

to the Settlement Administrator. Valid Elections Forms may be submitted no later

than 75 days after the Preliminary Approval Date.

      30.    Any Class Member who does not submit a Valid Election Form shall

receive the Benefits Option.

      31.    Any information received by the Settlement Administrator for this

Settlement that pertains to a Class Member, or information submitted with a notice

of exclusion (other than the identity of the person requesting exclusion), shall not be




                                        Page 11
disclosed to any person other than Class Counsel, ViSalus’ counsel, and this Court,

or as otherwise provided in the Settlement Agreement.

                              Final Fairness Hearing

      32.    This Court will have the Final Fairness Hearing no earlier than 100 days

after the Preliminary Approval Date. Specifically, this Court will hold the Final

Fairness Hearing in Courtroom 127 of the United States District Court for the

Eastern District of Michigan, 600 Church Street, Flint, MI 48502 on October 1, 2019

at 10:00 a.m. At the Final Fairness Hearing, this Court will consider the Settlement,

including the following:

             a.   whether the Settlement Class should be finally certified for the

                  entry of a final judgment;

             b.   whether the Agreement is fair, reasonable and adequate;

             c.   whether the claims should be dismissed with prejudice and final

                  judgment entered in this matter;

             d.   whether Named Plaintiff Eric J. Harris, Sr. should be granted an

                  incentive award in the amount of $15,000.00;

             e.   whether Class Counsel’s motion for attorneys’ fees and expenses

                  should be granted, such fees and expenses not to exceed $115,000.

      33.    Class Counsel shall file with this Court a memoranda or other materials

to support this Court’s final approval of the Settlement no later than 85 days after


                                       Page 12
the Preliminary Approval Date. Class Counsel shall file their application(s) for

attorneys’ fees and expenses, and service award, with this Court no later than 65

days after the Preliminary Approval Date.

         34.   If finally approved, every term and provision of the Agreement (except

as modified by the Final Approval Order) shall be deemed incorporated into the

Final Order and Judgment and shall have the full force and effect of an Order of this

Court.

   Service of Objections, Notices of Intent to Appear and Other Documents

         35.   When this Order directs that papers, briefs, objections, notices and other

documents be served upon Class Counsel and ViSalus’ counsel, service shall be

made to the attorneys listed below by the United States Mail, first class, addressed

as follows:

Class Counsel

                            Andrew Kochanowski
                            Sommers Schwartz, P.C.
                            One Towne Square, Suite 1700
                            Southfield, MI 48076
                            akochanowski@sommerspc.com

Counsel for ViSalus

                            Edward A. Salanga
                            Quarles & Brady LLP
                            2 North Central Avenue
                            Renaissance One
                            Phoenix, AZ 85004
                            Edward.Salanga@quarles.com

                                         Page 13
                       Status of Litigation and Settlement

      36.    There shall be no discovery and other pretrial proceedings for the

Settlement Class, pending Final Approval of the Class Settlement, except for such

proceedings as provided for in the Agreement, or which may be necessary to

implement the Settlement, the Agreement, or this Order.

      37.    Pending Final Approval, no Class Member, either directly,

representatively, or in any other capacity (other than a Class Member who validly

and timely elects to be excluded from the Settlement Class), shall commence,

continue or prosecute against any or all Released Persons any action or proceeding

in any court or tribunal asserting any of the matters, claims or causes of action that

are to be released upon Final Approval under the Agreement, and are enjoined from

so proceeding.

      38.    Upon Final Approval, all Class Members who do not file a timely notice

of exclusion shall be forever enjoined and barred from asserting any of the matters,

claims or causes of action released pursuant to the Agreement, and any such

Settlement Class Member shall be deemed to have forever released the Released

Persons from any and all such matters, claims and causes of action as provided for

in the Agreement.




                                       Page 14
      39.    If the Agreement is terminated and the Settlement is not fully

consummated, all proceedings had in connection therewith shall be null and void,

without prejudice to the status quo rights of any party that existed before the Parties

executed the Agreement.

      40.    Neither this Order nor the Agreement shall constitute any evidence or

admission of liability by any Defendant, nor shall they be offered into evidence in

this or any other proceeding except to consummate or enforce the Agreement or the

terms of this Order.

.     IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: June 14, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 14, 2019, by electronic means and/or ordinary mail.

                                                  s/Holly A. Monda
                                                  Case Manager
                                                  (810) 341-9764




                                        Page 15
